Exhibit 10.3
 
 

   
[arotech_logo.jpg]
 
Steven Esses
President and Chief Executive Officer
Arotech Corporation


1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Tel:  (800) 281-0356   Fax:  (734) 761-5368
http://www.arotech.com
Nasdaq Global Market: ARTX
Writer’s direct dial: +972-2-990-6618
Writer’s direct fax: +972-2-990-6623
Writer’s e-mail: esses@arotech.com

 
February 2, 2016


 
Admiralty Partners, Inc.
68-1052 Honoka’ope Way
Kamuela, Hawaii 96743
 

Attention: Jon B. Kutler   Chairman and CEO   Re:           Consulting Agreement

 
Gentlemen/Madams:
 
The following confirms our understanding with regard to the terms and conditions
of your retention by Arotech Corporation (you will hereinafter be referred to as
the “Consultant” and Arotech Corporation will hereinafter be referred to as the
“Company”).
 
1.           Retention of Consultant; Scope of Duties and Services.
 
(a)           The Company hereby engages the Consultant and the Consultant
hereby accepts such engagement and agrees to provide the Company with the such
services as may be requested from time to time with the agreement of the parties
hereto.
 
(b)           The parties hereto agree that the services to be provided by the
Consultant hereunder shall be as an independent consultant, and not as employee
or agent. The parties further agree that any personnel of, or retained by, the
Consultant who perform services hereunder are not and shall not be deemed to
employees, agents or representatives of the Company. This Agreement shall not be
construed to create the relationship of principal or agent, joint venturers,
co-partners or any relationship other than that of independent Consultant and
client, and the existence of any such other relationship is hereby expressly
denied by the Company and the Consultant. Neither the Consultant nor any of its
agents, employees, or representatives shall have any power or authority to bind
the Company or to assume or to create any obligation or responsibility,
expressed or implied, on behalf of or in the name of the Company.
 
(c)           The Consultant acknowledges and agrees that it has the sole
responsibility to pay any and all taxes due on fees received by it from the
Company and to pay or withhold (as appropriate) all applicable social security,
income withholding and other payroll or related taxes with respect to its
employees, agents and other personnel who may perform services hereunder, and
the Consultant shall file or cause to be filed all tax returns and all reports
and keep all records which may be required by any law or regulation of the
country or countries to whose laws it is subject or any state or municipality or
governmental subdivision with respect to its activities and the activities of
any of personnel working for it.
 
 
 

--------------------------------------------------------------------------------

 
- 2 -
 
[arotech_logo2.jpg]
 
2.           Term.
 
(a)           The term of this Agreement shall commence on and as of the date
hereof and shall continue for a period of three years unless sooner terminated
as hereinafter provided. Notwithstanding the foregoing, all of the rights and
remedies of the parties hereto under the terms of this Agreement and in law and
in equity with respect to the performance or breach of this Agreement during the
term hereof shall be preserved for the applicable statute of limitations even
after the termination or expiration of this Agreement.
 
(b)           This Agreement may be terminated by either party for “cause”
immediately following written notice thereof specifying the reasons for such
termination. In the event that this Agreement is terminated by the Company for
cause, the Consultant shall forfeit all rights to compensation for its services
hereunder.
 
(c)           As used in this Agreement, “cause” shall mean fraud, dishonesty,
gross negligence or willful misconduct.
 
3.           Fees and Expenses; Record Keeping.
 
(a)           For all services rendered by the Consultant under this Agreement,
the Company shall pay the Consultant, on an annual basis, payable quarterly in
four equal payments , an amount equal to the difference between (i) the total
accrued compensation, cash and stock, of Jon Kutler as a director, if he is then
serving as a director of the Company during such quarter, and (ii) $125,000;
provided, however, that the Company shall not be obligated to continue such
payments in the event that this Agreement is terminated by the Company for cause
(as defined in Section 2(c) above).
 
(b)           The Consultant will be reimbursed for travel and lodging and other
expenses pre-approved by the CEO of the Company. This pre-approval can be in the
form of an email from the CEO of the Company to the Consultant upon appropriate
e-mail request from the Consultant. The Consultant shall bear and be responsible
for all other costs and expenses incurred by it in performing its duties
hereunder. Reimbursement for expenses any affiliate of the Consultant incurs as
a function of his or her role as a director of the Company will be in accordance
with the Company’s past practice with respect to its directors generally.
 
(c)           The Consultant shall  provide to the Company proper and adequate
receipts for any expenses for which Consultant seeks reimbursement.
 
4.           Warranties.
 
The Consultant warrants that all services provided by it hereunder will be
rendered in a competent and professional manner and that such services will
conform in all respects to all applicable laws, rules and regulations.
 
 
 

--------------------------------------------------------------------------------

 
- 3 -
 
[arotech_logo2.jpg]
 
5.           Confidential Information; Return of Materials; Inventions.
 
(a)           In the course of its retention by the Company hereunder, the
Consultant will have access to, and become familiar with, “Confidential
Information” (as hereinafter defined) of the Company. Except to the extent
Consultant or any of its Representatives is required by law, regulation, legal
process or regulatory authority to disclose any Confidential Information;
provided that the Consultant shall provide notice to the Company prior to
disclosing such Confidential Information, the Consultant shall at all times
hereinafter maintain in the strictest confidence all such Confidential
Information and shall not divulge any Confidential Information to any person,
firm or corporation without the prior written consent of the Company, other than
to those of its Representatives who need to know the Confidential Information in
order for Consultant to perform its services hereunder or to provide
professional advice to Consultant or Jon Kutler relating to Consultant’s
investment in the Company. For purposes hereof, (i) “Confidential Information”
shall mean all information in any and all medium which is confidential by its
nature including, without limitation, data, technology, know-how, inventions,
discoveries, designs, processes, formulations, models and/or trade and business
secrets relating to any line of business in which the Company’s marketing and
business plans relating to current, planned or nascent products; and (ii)
“Representative” means, as to any person, such person's Affiliates and its and
their directors, officers, employees, agents and advisors.
 
(b)           The Consultant shall not use Confidential Information for, or in
connection with, the development, manufacture or use of any product or for any
other purpose whatsoever except as and to the extent necessary for it to perform
its obligations under this Agreement.
 
(c)           Notwithstanding the foregoing, Confidential Information shall not
include information which: (i) is in, or enters the public domain otherwise than
by reason of breach hereof by the Consultant; (ii) is known by the Consultant at
the time of disclosure thereof by the Company; or (iii) is rightfully
transmitted or disclosed to the Consultant by a third party which is not known
by the Consultant to owe any obligation of confidentiality with respect to such
information.
 
(d)           All Confidential Information made available to, or received by,
the Consultant shall remain the property of the Company, and no license or other
rights in or to the Confidential Information is granted hereby.
 
(e)           All files, records, documents, drawings, specifications,
equipment, and similar items relating to the business of the Company,  whether
prepared by the Consultant or otherwise coming into its possession, and whether
classified as Confidential Information or not, shall remain the exclusive
property of the Company. Upon termination or expiration of this Agreement, or
upon request by the Company, except as may be otherwise required by law,
regulation, legal process or regulatory authority, the Consultant shall (a)
promptly turn over to the Company all such files, records, reports, analyses,
documents, and other material of any kind concerning the Company which the
Consultant obtained or received and (b) destroy any such items that Consultant
or its Representatives have prepared which contain Confidential Information.
 
(f)           Confidential Information shall not include information brought to
the Company by the Consultant, where the Company does not subsequently utilize
such information in the ordinary course of its business (including as a result
of changes to its business).
 
 
 

--------------------------------------------------------------------------------

 
- 4 -
 
[arotech_logo2.jpg]
 
(g)           The provisions of this Section shall survive the termination of
this Agreement. The Consultant acknowledges that the provisions set forth in
this Section of this Agreement are fair and reasonable.
 
6.           Miscellaneous.
 
(a)           This Agreement shall inure to the benefit of the Company, the
Consultant and their respective successors and assigns.
 
(b)           This Agreement shall be subject to, governed by and construed in
accordance with, the laws of the State of New York without regard to conflicts
of law provisions and principles of that State, and the courts located in
Manhattan, New York shall have exclusive jurisdiction of any dispute hereunder.
 
(c)           This Agreement and the Stock Purchase Agreement and Registration
Rights Agreement between the parties hereto contain the entire agreement between
the Consultant and the Company with respect to all matters relating to the
Consultant’s retention by the Company and will supersede and replace all prior
agreements, written or oral, between the parties relating to the terms or
conditions of Consultant’s retention.
 
(d)           Neither the Consultant nor the Company will be deemed to have made
any representation, warranty, covenant or agreement except for those expressly
set forth herein.
 
If the foregoing satisfactorily reflects the mutual understanding between you
and the Company, kindly sign and return to the Company the enclosed copy of this
letter. On behalf of the Company, I want to take this opportunity to state that
we look forward to our working relationship with you.
 
 
 

  Very truly yours,           AROTECH CORPORATION                      
 
By:
/s/ Steven Esses                                               Steven Esses    
  President and CEO  

       
ACCEPTED AND AGREED:
 
ADMIRALTY PARTNERS, INC.
 


 
By:        /s/ Jon B. Kutler                                   
Name:   Jon B. Kutler
Title:     Chairman and CEO
 